Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
La opinión mayoritaria emitida no amerita mucho análisis. Ella no pasa de ser una mera opinión consultiva emitida, naturalmente, a destiempo. Esto es, disentimos por entender que la controversia atendida en el presente caso no cumple con el requisito de madurez requerido por nuestro ordenamiento jurídico a los fines de que este Tribunal pueda entrar a dilucidarla. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 722 (1980). Véase, además: Poe v. Ullman, 367 U.S. 497, 503—505 (1961); Regional Railroad Reorganization Act Cases, 419 U.S. 102, 138-140 (1974); Mangual v. Rotger-Sabat, 317 F.3d 45, 59 (1er Cir. 2003). Ello en vista de que, a este momento, el foro primario no ha resuelto conceder las visitas aquí en controversia, ni ha dado indicios de que las concederá o el modo en que éstas procederán.
Un simple análisis de las sentencias emitidas por ambos *164foros inferiores es suficiente para advertir que éstos se li-mitaron a considerar, de su faz, la constitucionalidad del Art. 152A de nuestro Código Civil, 31 L.P.R.A. sec. 591a, sin que aún hayan entrado a aplicarlo. Ello, indiscutible-mente, se diferencia en forma sustancial de los hechos que tuvo ante sí el Tribunal Supremo de Estados Unidos al resolver el caso Troxel v. Granville, 530 U.S. 57 (2000), donde los foros inferiores ya habían actuado bajo, o aplicado, el estatuto bajo análisis.
En consecuencia, y como bien señala el aquí recurrido, en cuanto al asunto de las visitas de parte de los abuelos, el caso hoy ante nuestra consideración no presenta daño alguno a la parte peticionaria, ni la inminencia de éste, elementos necesarios para que la controversia que se pre-tende resolver se considere madura. Evidentemente, y a to-das luces, la opinión mayoritaria no pasa de ser una opi-nión consultiva. Véase Com. de la Mujer v. Srio. de Justicia, ante, pág. 721. Véanse, además: Poe v. Ullman, ante, pág. 503-505; Regional Railroad Reorganization Act Cases, ante, págs. 138-140; Mangual v. Rotger-Sabat, ante, pág. 59.
— O —